Citation Nr: 1243502	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-48 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for legal entitlement to VA benefits, to include a one time payment from the Filipino Veterans Equity Compensation Fund (FVECF).  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant served in the Philippine Commonwealth Army from December 1942 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This matter was previously before the Board in November 2011 when it was remanded to afford the appellant a hearing before a Board Member at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's substantive appeal (VA Form 9), received in November 2010, indicated that he desired to appear for either a Travel Board or Videoconference hearing before a Board Member at the RO.  

In a February 2011 letter, received in March 2011, the appellant reiterated his desire to appear for a hearing at the RO.  In reply, the RO advised the appellant that a hearing was scheduled for July 2011.  On the appointed date, the appellant reported to the RO and participated, at his request, in an informal hearing conference with a Decision Review Officer.  

In an August 2011 letter, the appellant was notified that he was placed on a list of persons wanting to appear for an in-person Board hearing at the RO.  The letter notified him of his option to appear for a Videoconference hearing.  The letter stated that unless correspondence was received from the appellant indicating otherwise, his name would be kept on the list of persons wanting a Travel Board hearing.  

A review of the paper and electronic claims files is negative for any indication that a response was ever received from the appellant.  In September 2011, however, he was advised that this appeal was being certified to the Board.  It was noted that a separate letter would be provided if he had requested to appear personally at a hearing before the Board.  

As previously noted, the Board remanded this claim in November 2011 given that a hearing had been requested, there was no indication that such request had been withdrawn, and there was no indication that the requested hearing had been held.  The RO was directed to offer the appellant a hearing at the RO before a Veterans Law Judge of the Board.  The RO was to schedule the appellant for the type of hearing that he had so indicated.  

Subsequently, additional correspondence received from the appellant in November 2011 and August 2012 reiterated his request for a hearing in this matter and he specified that he desired a Videoconference hearing.  He stated that "at the time of my last communication with your office I was not able to follow-up my request because of my health condition.  I was confined at the Veterans Memorial Medical Center."  

Unfortunately, review of the paper and electronic claims files is negative for documentation that the appellant was ever scheduled for or notified of any scheduled Videoconference hearing as directed by the Board in the November 2011 remand.  In fact, the Veteran's VA Form 8 states that a hearing was requested and an informal conference was held with a Decision Review Officer.  Additionally, a handwritten remark dated August 29, 2012, states "determination dated 12-28-09 is confirmed."

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, to ensure compliance with due process requirements, and because Videoconference hearings are scheduled by the RO, the case must again be REMANDED for the following action:   

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the appellant for a Videoconference hearing with a Veterans Law Judge of the Board in accordance with his requests.  The appellant should be notified in writing of the date, time and location of the hearing and this should be documented in the claims file.  

After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



